Title: From George Washington to Major General Stirling, 24 September 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)


          
            My Lord
            Fredericksburg Sepr 24th 1778
          
          I have just received intelligence of the enemy having thrown a body of about 5,000 men over to Paules Hook, and of their advancing about five miles towards the English neighbourhood—I have also intelligence (from Gen. Scott) that about 3,000 men with artillery &ca were advancing from Kingsbridge—The design of these movements is probably a forage, and the gathering of Stock—&ca. It may also be something else, and as our posts on the highlands are of infinite importance to us, I desire your Lordship will immediately detach Gen. Clintons Brigade towards Peeks-kill with orders if the enemy continue to advance to throw himself into the pass of the highlands at the continental village, and defend the same, or be ready to support west point if occasion require it—If it should be only a forage, and he obtains certain information that the enemy are returned to their lines at the bridge, General Clintons brigade may remain somewhere in the neighbourhood of Cramb-pond; advanced however towards the village, and within such a distance of it as to have it in his power at all times to seize 
            
            
            
            the pass before the enemy could possess themselves of it—He should keep up a communication with General Scott for the purpose of receiving early information of the enemys movements by land or water.
          With the other two brigades of your division, your Lordship will move on to this place in the morning and will be shewn your ground by the Qr master Genl—Lincolns division and the parke of Artillery are to precede you, and will have their ground pointed out as above. I am with great regard your Lordships most obt servt
          
            Go: Washington
          
        